DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-2, 7-9, 11 and 14-15 are amended. Claims 10 and 20 are cancelled. Claims 1-9 and 11-19 are presently examined.

Applicant’s arguments regarding the rejections of claims 1-9 and 11-19 under 35 USC 112(b) have been fully considered and are persuasive. The rejections of 10/28/2020 are overcome.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings are not in the form of solid black lines. See 37 CFR 1.84(a). Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 406. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 11-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, the claim recites the limitation “a bottom formed packing element having vertical sides” (line 27), however, the specification does not set forth the upper compression element having vertical sides at its bottom. Rather, the specification discloses that the top buck has the positive 

Regarding claim 8, the claim recites the limitation “a bottom formed packing element having vertical sides” (line 14), however, the specification does not set forth the upper compression element having vertical sides at its bottom. Rather, the specification discloses that the top buck has the positive conical or frusta shape of the lower buck [0044]. The claim therefore does not comply with the written description requirement. Claims 9 and 11-14 do not comply with the written description requirement by dependence.

Regarding claim 15, the claim recites the limitation “a bottom formed packing element having vertical sides” (line 18), however, the specification does not set forth the upper compression element having vertical sides at its bottom. Rather, the specification discloses that the top buck has the positive conical or frusta shape of the lower buck [0044]. The claim therefore does not comply with the written description requirement. Claims 16-19 do not comply with the written description requirement by dependence.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites the limitations “a lower compression element configured to maintain the conical shaped covering” (line 5) and “a lower receptacle portion configured to receive and maintain the conical shaped covering” (line 13-14). It is unclear what difference there is between the two components since they perform the claimed function and are not clearly differentiated in location. Therefore, for the purposes of this Office action, the limitations will be interpreted as if they referred to the same part. 
The claim recites the limitation “a bottom formed packing element having vertical sides” (line 27). However, the claim also requires that the bottom formed packing element mate with the lower receptacle portion having a slanted interior side. It is unclear how the vertical sides of the upper compression element could mate with the angled walls of the lower receptacle portion, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it required a bottom formed packing element having angled sides. Claims 2-7 are indefinite by dependence.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Green (US 9,999,244) in view of Reifers (US 4,083,670).

Regarding claims 1, 8 and 15, Green discloses a smoking paper stuffer (title) having a smoking paper chimney (figure 1, reference numeral 130), which is considered to meet the claim limitation of a lower receptacle portion, that is slanted (figure 6), and a more horizontal converging guide (column 3, lines 55-62, figure 1, reference numeral 120), which is considered to meet the claim limitation of an upper receptacle portion. Smoking materials are placed into a pre rolled smoking paper having a conical shape that is inserted into the chimney (column 4, lines 19-23), and a packing tool can be used to compress the smoking materials inside the tube (column 4, lines 45-58). Green does not explicitly disclose the packing element having sides that match the shape of the chimney.
Reifers an apparatus for making a packaging tray having ribs with a controlled height (abstract). The ribs are formed in a mold between an extending face portion (figure 11, reference numeral 257) and a pressing bar element with a controlled height that determines the ultimate height of the rib (column 9, lines 1-13, figure 11, reference numeral 256). The extending face portion and pressing bar element have shapes that match exactly to define a cavity in which the rib is formed (figure 12).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the packing tool of Green with the matching shape of Reifers. One would have been motivated to do so since Reifers teaches a male molding tool that controls the height of the item being formed by precisely matching the female molding tool.

Regarding claims 2-3 and 9, Green discloses that the paper tube contains a filter at its lower end (column 1, lines 46-59). It is evident that the tobacco would be compressed toward the filter.

Regarding claim 7, it is evident that the paper tube of modified Green would remain open while the packing tool is in use so that the height of the tobacco is precisely controlled.

Regarding claim 16, Green discloses that the tube is frustum shaped (figure 1).

Claims 4-7, 11-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Green (US 9,999,244) in view of Reifers (US 4,083,670) as applied to claim 1 above, and further in view of Mancini (US 2015/0021806).

Regarding claims 4, 11 and 18, modified Green teaches all the claim limitations as set forth above. Modified Green does not explicitly teach a lower compression element capable of forming a groove.
Mancini teaches a method of making a multilayer article [0006] in which a stepped interface is formed between two adjacent layers [0042] by using a punch that forms a small groove within the top of particulate material ([0091], figure 1f, reference numeral 220). Mancini additionally teaches that using this stepped compaction method improves the mechanical integrity of the smoking article [0042].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the packing tool of Green with the punch of Mancini. One would have been motivated to do so since Mancini teaches a punch that forms an internal step to improve structural integrity of a layered product.

Regarding claims 5 and 12, modified Green teaches all the claim limitations as set forth above. Modified Green does not explicitly teach a lower compression element capable of forming a channel.
Mancini teaches a method of making a multilayer article [0006] in which a stepped interface is formed between two adjacent layers [0042] by using a punch that forms a small groove within the top of particulate material ([0091], figure 1f, reference numeral 220). The central extending portion of the punch of Mancini is considered to meet the claim limitation of an axially central element. It is evident 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the packing tool of Green with the punch of Mancini. One would have been motivated to do so since Mancini teaches a punch that forms an internal step to improve structural integrity of a layered product.

Regarding claims 6, 13 and 19, the bottom of the groove is considered to meet the claim limitation of an angled bend.

Regarding claim 14, modified Green teaches all the claim limitations as set forth above. Modified Green does not explicitly teach a lower compression element capable of forming a channel.
Mancini teaches a method of making a multilayer article [0006] in which a stepped interface is formed between two adjacent layers [0042] by using a punch that forms a small groove within the top of particulate material ([0091], figure 1f, reference numeral 220). The central extending portion of the punch of Mancini is considered to meet the claim limitation of a protrusion. It is evident that the tamper of modified Swanson would compress the tobacco around the central extending portion. Mancini additionally teaches that using this stepped compaction method improves the mechanical integrity of the smoking article [0042].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the packing tool of Green with the punch of Mancini. One would have been motivated to do so since Mancini teaches a punch that forms an internal step to improve structural integrity of a layered product.

Regarding claim 17, modified Green teaches all the claim limitations as set forth above. Modified Green does not explicitly teach a lower compression element capable of forming a channel.
Mancini teaches a method of making a multilayer article [0006] in which a stepped interface is formed between two adjacent layers [0042] by using a punch that forms a small groove within the top of particulate material ([0091], figure 1f, reference numeral 220). The central extending portion of the punch of Mancini is considered to meet the claim limitation of an axially central channel. It is evident that the tamper of modified Swanson would compress the tobacco around the central extending portion. Mancini additionally teaches that using this stepped compaction method improves the mechanical integrity of the smoking article [0042].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the packing tool of Green with the punch of Mancini. One would have been motivated to do so since Mancini teaches a punch that forms an internal step to improve structural integrity of a layered product.

Response to Arguments
Regarding claims 1, 8 and 15, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that the claims are allowable over the previously cited references, however, applicant’s arguments do not address the rejections relying on Green in view of Reifers as set forth above.

Regarding claims 2-7, 9, 11-14 and 16-19, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that the claims are allowable due to dependence on an allowable claim, however, all claims are rejected as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/R.E.S./               Examiner, Art Unit 1747

/ERIC YAARY/               Examiner, Art Unit 1747